Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 1 of 20




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                                                   CASE NO. 14-23208-CIV-
                                                                   LENARD/GOODMAN

   FLAVA WORKS, INC.,

           Plaintiff,
   vs.

   A4A RESEAU, INC., A4A NETWORK, INC.,
   and MARC PARENT,

         Defendants.
   _______________________________________/

                           PROPOSED ORDER ON DEFENDANTS’
                         MOTION FOR ORDER OF SEIZURE AND SALE

           This matter, having come before the Court upon Defendants’ Motion for Order of Seizure

   and Sale, and the Court having reviewed said Motion and being otherwise advised in the

   premises, it is hereupon,

           ORDERED AND ADJUDGED that the Motion is hereby GRANTED.

   The Court has previously granted the relief sought in this motion generally [D.E. 190]. This

   Motion and Order shall set for the initial procedures to implement the Court’s previous order.

           The Court hereby seizes and transfers to Defendants’ counsel John F. Bradley, Trustee,

   the Flava Works, Inc. intellectual property and other property rights set forth in Schedule 1

   attached (collectively “Flava IP”), including but not limited to all right, title and interest to all

   property therein, their copyrights, trademarks, Internet domain name registrations, goodwill and

   physical inventory embodying any copyrights and including the right to sue for damages for all

   past infringement of any of the Flava IP occurring prior to the execution of this Order.




                                                      1
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 2 of 20




          The Court hereby orders the Registrar of the Copyright Office and the Commissioner of

   the United States Patent and Trademark Office to evidence this transfer the Flava IP set forth on

   Schedule 1 to John F. Bradley, Trustee, through the recording of this Order with the U.S.

   Copyright Office and the U.S. Patent and Trademark Office.

          The Court hereby orders GoDaddy to evidence the Internet domain names currently

   registered to the Registrant Organization “Flava Works, Inc.” set forth on Schedule 1 attached,

   be transferred to and registered to John F. Bradley, Trustee and all administration rights and

   control to such Internet domain names shall be solely belong to John F. Bradley, Trustee.

   GoDaddy shall issue new account registration and password information to such Internet

   Domains forthwith.

          The Court hereby grants John F. Bradley, Trustee, the authority to advertise and conduct

   an auction for the sale of the Flava IP set forth on Schedule 1 to the highest bidder and to convey

   good title to the same reporting the revenue realized after paying the reasonable costs thereof.

          Flava Works, Inc. shall file with this Court a disclosure of which copyright registrations

   included in the Flava IP are subject of any present or unasserted infringement claims against any

   third party and the status of any which claims within ten (10) days of the date of this Order.

           Defendants are entitled to recover their costs for this filing, as well as other reasonable

   and just incidental costs, as well as reasonable attorneys’ fees against the Plaintiff pursuant to §

   56.29(11) for this motion and the conduct of the anticipated auction.

          DONE AND ORDERED in Chambers at Miami, Florida on this 26th day of June, 2019.



                                                                 ______________________________
                                                                 Honorable Jonathan Goodman
                                                                 Magistrate Judge




                                                     2
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 3 of 20




               Schedule 1
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 4 of 20



      Number   Name     Full Title                          Copyright      Date
                                                            Number
      [1]      Flava    Bad Boy Detention 2 - Bareback      PA0001804965   2012
               Works,   Sessions.
               Inc.
      [2]      Flava    Bad Boy Detention 3 - Raw           PA0001861010   2013
               Works,   Trouble.
               Inc.
      [3]      Flava    Bad Boy Detention : F is for Fuck. PA0001797213    2012
               Works,
               Inc.
      [4]      Flava    BAREBACK BOOTY                      PA0001917774   2012
               Works,   BANDITS.
               Inc.
      [5]      Flava    BAREBACK BOOTY                      PA0001832507   2012
               Works,   BANDITS.
               Inc.
      [6]      Flava    BAREBACK BUSSY #1.                  PA0002037043   2015
               Works,
               Inc.
      [7]      Flava    BAREBACK BUSSY #2:                  PA0002025855   2015
               Works,   BREED AND BOUNCE.
               Inc.
      [8]      Flava    BAREBACK STUDY HALL #3:             PA0002037056   2015
               Works,   ENCOUNTERS.
               Inc.
      [9]      Flava    BAREBACK STUDY HALL #4:             PA0002025860   2015
               Works,   LESSONS LEARNED.
               Inc.
      [ 10 ]   Flava    BAREBACK STUDY HALL #5:             PA0002036970   2015
               Works,   CUTTING CLASS.
               Inc.
      [ 11 ]   Flava    BIG BLACK & BAREBACK.               PA0001788831   2011
               Works,
               Inc.
      [ 12 ]   Flava    Big Black Dick.                     PA0001748153   2011
               Works,
               Inc.
      [ 13 ]   Flava    Big Black Dick 2: Ouch!             PA0001802985   2011
               Works
               Inc
      [ 14 ]   Flava    Big Black Dick 3: Third Leg.        PA0001804964   2012
               Works,
               Inc.
      [ 15 ]   Flava    Big Black Dick 3: Third Leg.        PA0001797171   2012
               Works,
               Inc.
      [ 16 ]   Flava    Big Black Dick 4: Inches of Pain.   PA0001861008   2013
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 5 of 20



               Works,
               Inc.
      [ 17 ]   FLAVA    BLACK BAREBACK COLLEGE PA0002037057             2016
               WORKS    #1.
               INC
      [ 18 ]   Flava    BLACK IN WHITE.                  PA0001841887   2012
               Works,
               Inc.
      [ 19 ]   Flava    BLACK IN WHITE #2                PA0001993086   2016
               Works,   INTERRACIAL BAREBACK.
               Inc.
      [ 20 ]   Flava    Chino in the Raw.                PA0001668277   2009
               Works
               Inc.
      [ 21 ]   Flava    Cocoboyz.com 2010.               VA0001861560   2010
               Works
               Inc.
      [ 22 ]   Flava    Cocodorm.com 2010.               VA0001861558   2010
               Works
               Inc.
      [ 23 ]   Flava    COCODORM RAW #1.                 PA0002025848   2015
               Works,
               Inc.
      [ 24 ]   Flava    COCODORM RAW #2: Skeet &         PA0002036972   2015
               Works,   Eat.
               Inc.
      [ 25 ]   Flava    COCODORM RAW #3: Fucking         PA0002037060   2015
               Works,   for Coins.
               Inc.
      [ 26 ]   Flava    Cody Kyler's Pinga Paradise.     PA0001668281   2009
               Works,
               Inc.
      [ 27 ]   Flava    CODY KYLER'S PINGA               PA0001737150   2010
               Works,   PARADISE #2.
               Inc.
      [ 28 ]   Flava    Dominant Raw Tops.               PA0001748151   2011
               Works,
               Inc.
      [ 29 ]   Flava    DOMINANT RAW TOPS #4:Up          PA0001841878   2013
               Works,   in the Guts!
               Inc.
      [ 30 ]   Flava    DOMINANT RAW TOPS                PA0002036969   2014
               Works,   #7:Man Milk.
               Inc.
      [ 31 ]   Flava    Dominant Raw Tops 3: Nut up or   PA0001803007   2012
               Works,   Shut up!
               Inc.
      [ 32 ]   Flava    Dominant Raw Tops 3: Nut up or   PA0001804962   2012
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 6 of 20



               Works,   Shut up!
               Inc.
      [ 33 ]   Flava    Dorm Life 12 - Dick Addiction.      PA0001764960   2008
               Works,
               Inc.
      [ 34 ]   Flava    Dorm Life 12 : Dick Addiction.      PA0001635732   2008
               Works
               Inc.
      [ 35 ]   Flava    Dorm Life 13 - Skipping Class for   PA0001764946   2008
               Works,   Ass.
               Inc.
      [ 36 ]   Flava    Dorm Life 14 - The Dick Down.       PA0001668240   2009
               Works
               Inc.
      [ 37 ]   Flava    Dorm Life 15 - After School Fuck    PA0001668343   2009
               Works    Sessions.
               Inc.
      [ 38 ]   Flava    Dorm Life 16 : Fucking For Extra    PA0001666879   2009
               Works    Credit.
               Inc.
      [ 39 ]   Flava    Dorm Life 17 : Dick in Detention.   PA0001666861   2009
               Works
               Inc.
      [ 40 ]   Flava    Dorm Life 18:, Cum Hard or Fuck     PA0001666875   2009
               Works    Off.
               Inc.
      [ 41 ]   Flava    Dorm Life 19 - Night Vision.        PA0001697763   2010
               Works
               Inc.
      [ 42 ]   Flava    DORM LIFE 20 - Double X.            PA0001789152   2010
               Works,
               Inc.
      [ 43 ]   Flava    DORM LIFE 21 - Legally Crunk.       PA0001789158   2011
               Works,
               Inc.
      [ 44 ]   Flava    Dorm Life 22 - Easy A.              PA0001802911   2012
               Works,
               Inc.
      [ 45 ]   Flava    Dorm Life 23 - Fuck the A outta     PA0001797241   2012
               Works,   me.
               Inc.
      [ 46 ]   Flava    DORM LIFE 5.                        PA0001862670   2005
               Works,
               Inc.
      [ 47 ]   Flava    DORM LIFE V24: NEED FOR             PA0001863017   2013
               Works,   SEED.
               Inc.
      [ 48 ]   Flava    DORM LIFE V25: RAW                  PA0001917773   2013
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 7 of 20



               Works,   TUITION.
               Inc.
      [ 49 ]   Flava    DORM LIFE Vol.20: Double X.       PA0001737155   2010
               Works,
               Inc.
      [ 50 ]   Flava    Dorm Life X : The House Next      PA0001635777   2008
               Works    Door.
               Inc.
      [ 51 ]   Flava    Dorm Life XI : Revenge of da      PA0001635734   2008
               Works    Nutt.
               Inc.
      [ 52 ]   Flava    EAT BEAT BREED AND                PA0002037046   2016
               Works    REPEAT.
               Inc
      [ 53 ]   Flava    FEED & BREED #4 FLOOD MY          PA0002025857   2015
               Works,   HOLE.
               Inc.
      [ 54 ]   Flava    FEED & BREED #5: DRAIN MY PA0002037054           2015
               Works,   BALLS.
               Inc.
      [ 55 ]   Flava    Flava Works Video Edits Fall      PA0001830766   2012
               Works,   2012.
               Inc.
      [ 56 ]   Flava    Flava Works Video Edits Jan-      PA0001779325   2011
               Works,   June, 2011.
               Inc.
      [ 57 ]   Flava    Flava Works Video Edits Sept-     PA0001779324   2011
               Works,   Oct, 2011.
               Inc.
      [ 58 ]   Flava    Flava Works Video Edits Spring    PA0001828190   2012
               Works    2012.
               Inc
      [ 59 ]   Flava    Flava Works Video Edits Summer    PA0001820337   2012
               Works    2012.
               Inc
      [ 60 ]   Flava    Flava Works Website Edits 2009.   VA0001760400   2010
               Works
               Inc.
      [ 61 ]   Flava    FlavaLife : Black & Latino gay    CSN0148498     2006
               Works,   travel & entertainment guide.
               Inc.
      [ 62 ]   Flava    FlavaLife : Black & Latino gay    CSN0148498     2005
               Works,   travel & entertainment guide.
               Inc.
      [ 63 ]   Flava    FlavaMen.com 2010.                VA0001861561   2010
               Works
               Inc.
      [ 64 ]   Flava    FlavaMen freshman year : no. 1-2. PA0001315877   2006
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 8 of 20



               Works,
               Inc.
      [ 65 ]   Flava    FlavaMen Junior Year.               PA0001668262   2009
               Works
               Inc.
      [ 66 ]   Flava    FlavaMen Junior Year.               PA0001769140   2008
               Works
               Inc.
      [ 67 ]   Flava    Flavamen Magazine. [Published:      TX0007527922   2005
               Works,   2005-01-01. Issue: vol. 1, no. 1,
               Inc      Winter 2004]
      [ 68 ]   Flava    Flavamen Magazine. [Published:      TX0007527918   2005
               Works,   2005-03-01. Issue: vol. 1, no. 2,
               Inc      Spring 2005]
      [ 69 ]   Flava    Flavamen Magazine. [Published:      TX0007527917   2005
               Works,   2005-06-01. Issue: vol. 1, no. 3,
               Inc      Summer 2005]
      [ 70 ]   Flava    Flavamen Magazine. [Published:      TX0007527914   2005
               Works,   2005-09-01. Issue: vol. 1, no. 4,
               Inc      Fall 2005]
      [ 71 ]   Flava    Flavamen Magazine. [Published:      TX0007527910   2005
               Works,   2005-12-01. Issue: vol. 1, no. 5,
               Inc      Winter 2005]
      [ 72 ]   Flava    FlavaMen Magazine. [Published:      TX0007319965   2006
               Works,   2006-01-01. Issue: vol. 2, no. 1,
               Inc.     Winter 2006]
      [ 73 ]   Flava    FlavaMen Magazine. [Published:      TX0007319952   2006
               Works,   2006-04-01. Issue: vol. 2, no. 2,
               Inc.     Spring 2006]
      [ 74 ]   Flava    FlavaMen Magazine. [Published:      TX0007319950   2006
               Works,   2006-07-01. Issue: vol. 2, no. 3,
               Inc.     Summer 2006]
      [ 75 ]   Flava    FlavaMen Magazine. [Published:      TX0007319946   2006
               Works,   2006-11-01. Issue: vol. 2, no. 4,
               Inc.     Fall 2006]
      [ 76 ]   Flava    FlavaMen Magazine. [Published:      TX0007323094   2007
               Works,   2007-04-01. Issue: vol. 3, no. 2,
               Inc.     Spring 2007]
      [ 77 ]   Flava    FlavaMen Magazine. [Published:      TX0007319957   2007
               Works,   2007-07-01. Issue: vol. 3, no. 3,
               Inc.     Summer 2007]
      [ 78 ]   Flava    FlavaMen Magazine. [Published:      TX0007319954   2007
               Works,   2007-11-01. Issue: vol. 3, no. 4,
               Inc.     Fall 2007]
      [ 79 ]   Flava    FlavaMen Magazine. [Published:      TX0007319961   2008
               Works,   2008-01-01. Issue: vol. 4, no. 1,
               Inc.     Winter 2008]
      [ 80 ]   Flava    FlavaMen Magazine. [Published:      TX0007180442   2008
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 9 of 20



               Works,   2008-01-01. Issue: vol. 6, no. 1,
               Inc.     Spring 2010]
      [ 81 ]   Flava    FlavaMen Magazine. [Published:      TX0007220990   2008
               Works,   2008-01-01. Issue: vol. 6, no. 1,
               Inc.     Spring 2010]
      [ 82 ]   Flava    FlavaMen Magazine. [Published:      TX0007220991   2008
               Works,   2008-01-01. Issue: vol. 6, no. 2,
               Inc.     Summer 2010]
      [ 83 ]   Flava    FlavaMen Magazine. [Published:      TX0007319960   2008
               Works,   2008-05-01. Issue: vol. 4, no. 2,
               Inc.     Spring 2008]
      [ 84 ]   Flava    Flavamen Magazine. [Published:      TX0007527909   2008
               Works,   2008-06-01. Issue: vol. 4, no. 2,
               Inc      Summer 2008]
      [ 85 ]   Flava    FlavaMen Magazine. [Published:      TX0007319958   2008
               Works,   2008-11-01. Issue: vol. 4, no. 4,
               Inc.     Fall 2008]
      [ 86 ]   Flava    FlavaMen Magazine. [Published:      TX0007145778   2009
               Works,   2009-01-01. Issue: vol. 5, no. 1,
               Inc.     Winter 2009]
      [ 87 ]   Flava    FlavaMen Magazine. [Published:      TX0007145781   2009
               Works,   2009-04-01. Issue: vol. 5, no. 1,
               Inc.     Spring 2009]
      [ 88 ]   Flava    FlavaMen Magazine. [Published:      TX0007145771   2009
               Works,   2009-07-01. Issue: vol. 5, no. 2,
               Inc.     Summer 2009]
      [ 89 ]   Flava    FlavaMen Magazine. [Published:      TX0007145774   2009
               Works,   2009-12-01. Issue: vol. 5, no. 3,
               Inc.     Fall 2009]
      [ 90 ]   Flava    Flavamen Magazine. [Published:      TX0007527923   2010
               Works,   2010-09-01. Issue: vol. 6, no. 3,
               Inc      Fall 2010]
      [ 91 ]   Flava    Flavamen Magazine. [Published:      TX0007527920   2012
               Works,   2012-03-01. Issue: vol. 8, no. 1,
               Inc      Spring/Summer 2012]
      [ 92 ]   Flava    FlavaMen Senior Year.               PA0001668012   2009
               Works
               Inc.
      [ 93 ]   Flava    FLAVAMEN X-RATED 2010               TX0007319942   2009
               Works,   CALENDAR. [Published: 2009-
               Inc.     10-01. Issue: 2010]
      [ 94 ]   Flava    FLOODED!                            PA0002037047   2016
               Works
               Inc
      [ 95 ]   Flava    Flooded! #2: Cream Pies.            PA0002037042   2016
               Works
               Inc
      [ 96 ]   Flava    I FUCKED YOUR WHITE                 PA0001822515   2012
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 10 of
                                       20


               Works,   BOYFRIEND.
               Inc.
     [ 97 ]    Flava    J-Rock the Ass Slayer.            PA0001764942   2008
               Works,
               Inc.
     [ 98 ]    Flava    Miami Uncut #2, Hot as Hell,      PA0001764940   2011
               Works,   Papicock Presents.
               Inc.
     [ 99 ]    Flava    Miami Uncut #3, Tropical Dicks,   PA0001748155   2011
               Works,   PapiCock Presents.
               Inc.
     [ 100 ]   Flava    MIAMI UNCUT #6: Lust in           PA0001993082   2015
               Works,   Paradise.
               Inc.
     [ 101 ]   Flava    Miami Uncut, Papicock Presents.   PA0001691638   2010
               Works
               Inc.
     [ 102 ]   Flava    MIAMI UNCUT#2: Hot as Hell :      PA0001737154   2010
               Works,   Papicock Presents.
               Inc.
     [ 103 ]   Flava    MIAMI UNCUT#4: Sizzle.            PA0001863010   2013
               Works,
               Inc.
     [ 104 ]   Flava    MIAMI UNCUT#5: Heatwave.          PA0001917804   2013
               Works,
               Inc.
     [ 105 ]   Flava    Mixxxed Nuts.                     PA0001668231   2009
               Works
               Inc.
     [ 106 ]   Flava    Mixxxed Nuts #2: Taste the        PA0001687480   2010
               Works    Crunch.
               Inc.
     [ 107 ]   Flava    Mixxxed Nuts #3: Almond Joy.      PA0001748164   2011
               Works,
               Inc.
     [ 108 ]   Flava    Mixxxed Nuts #4: Nuts by the      PA0001748148   2011
               Works,   Pound.
               Inc.
     [ 109 ]   Flava    Mixxxed Nuts #5: Sweet, Salty &   PA0001802909   2012
               Works,   Sticky.
               Inc.
     [ 110 ]   Flava    MIXXXED NUTS #6: Nut              PA0001789154   2012
               Works,   Explosions.
               Inc.
     [ 111 ]   Flava    MIXXXED NUTS #7: Dark Nut         PA0001841880   2012
               Works,   Rises.
               Inc.
     [ 112 ]   Flava    MIXXXED NUTS #7: Dark Nut         PA0001822516   2012
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 11 of
                                       20


               Works,   Rises.
               Inc.
     [ 113 ]   Flava    MIXXXED NUTS #8:                 PA0001861002   2013
               Works,   COCONUTS.
               Inc.
     [ 114 ]   Flava    Mixxxed Nuts RAW #1.             PA0002025838   2016
               Works
               Inc
     [ 115 ]   Flava    Nightmare on Elmo Street.        PA0001668011   2009
               Works
               Inc.
     [ 116 ]   Flava    ORGY FUCKERS #1.                 PA0001789151   2012
               Works,
               Inc.
     [ 117 ]   Flava    ORGY FUCKERS #2: Raw n           PA0001917812   2013
               Works,   Juicy.
               Inc.
     [ 118 ]   Flava    Orgy Fuckers #4: You Ain't       PA0002037052   2016
               Works    Ready.
               Inc
     [ 119 ]   Flava    Papicock.com 2010.               VA0001837591   2010
               Works
               Inc.
     [ 120 ]   Flava    PUMP N GO.                       PA0002036987   2013
               Works,
               Inc.
     [ 121 ]   Flava    Raw & Nasty 3: Gimmie dat Nut.   PA0001772428   2011
               Works,
               Inc.
     [ 122 ]   Flava    Raw & Nasty 4: Bust one in me!   PA0001804963   2012
               Works,
               Inc.
     [ 123 ]   Flava    Raw & Nasty 8: The Big Load.     PA0002037058   2016
               Works
               Inc
     [ 124 ]   Flava    RAW AND NASTY #1.                PA0001737157   2010
               Works,
               Inc.
     [ 125 ]   Flava    RAW AND NASTY #2: Milk           PA0001737156   2010
               Works,   These Walls.
               Inc.
     [ 126 ]   Flava    RAW AND NASTY 5: Cum             PA0001841890   2013
               Works,   Filled.
               Inc.
     [ 127 ]   Flava    RAW ASS POUNDERS #1.             PA0001822522   2012
               Works,
               Inc.
     [ 128 ]   Flava    RAW ASS POUNDERS #2:             PA0001841889   2013
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 12 of
                                       20


               Works,   DEEP BREEDING.
               Inc.
     [ 129 ]   Flava    RAW ASS POUNDERS #3:              PA0001917810   2014
               Works,   BAREBACK DREAMS.
               Inc.
     [ 130 ]   Flava    RAW CUM DUMPSTERS #1.             PA0001802967   2012
               Works,
               Inc.
     [ 131 ]   Flava    RAW CUM DUMPSTERS #2:             PA0001841874   2012
               Works,   Lick My Nut.
               Inc.
     [ 132 ]   Flava    RAW CUM DUMPSTERS #3:             PA0001863016   2013
               Works,   Breeding Party.
               Inc.
     [ 133 ]   Flava    Raw Rods #10: Super Slayers.      PA0001803004   2011
               Works,
               Inc.
     [ 134 ]   Flava    Raw Rods #11: : Direct Deposit.   PA0001797237   2012
               Works,
               Inc.
     [ 135 ]   Flava    RAW RODS #12: Freak Sessions.     PA0001841884   2013
               Works,
               Inc.
     [ 136 ]   Flava    RAW RODS #13: Breeding            PA0001917818   2012
               Works,   Sessions.
               Inc.
     [ 137 ]   Flava    RAW RODS #14:                     PA0002025846   2015
               Works,   IMPREGNATORS.
               Inc.
     [ 138 ]   Flava    Raw Rods #2: Gangsta Juice.       PA0001668271   2009
               Works
               Inc.
     [ 139 ]   Flava    Raw Rods #3: Gettin that Nut.     PA0001668236   2009
               Works
               Inc.
     [ 140 ]   Flava    Raw Rods #4: Raw Beat Down.       PA0001677124   2009
               Works,
               Inc.
     [ 141 ]   Flava    Raw Rods #4: Raw Beat Down.       PA0001728043   2009
               Works
               Inc.
     [ 142 ]   Flava    Raw Rods #5: Deep Impact.         PA0001677123   2009
               Works,
               Inc
     [ 143 ]   Flava    Raw Rods #5: Deep Impact.         PA0001728038   2009
               Works
               Inc.
     [ 144 ]   Flava    Raw Rods #6: Crazy for Cum.       PA0001691644   2010
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 13 of
                                       20


                Works
                Inc.
     [ 145 ]    Flava    RAW RODS #7: TAKE IT IN          PA0001736926   2010
                Works,   THE GUTS.
                Inc.
     [ 146 ]    Flava    Raw Rods #8: Flood That Booty.   PA0001748166   2011
                Works,
                Inc.
     [ 147 ]    Flava    Raw Rods #9: Heavy on the        PA0001748142   2011
                Works,   cream.
                Inc.
     [ 148 ]    Flava    Raw Rods 1.                      PA0001668266   2009
                Works
                Inc.
     [ 149 ]    Flava    RAW THUGS #4: RAW                PA0001861001   2013
                Works,   PLAYAZ.
                Inc.
     [ 150 ]    Flava    Raw thugs : no. 2.               PA0001316802   2005
                Works,
                Inc.
     [ 151 ]    Flava    Raw thugs : no. 3.               PA0001315909   2005
                Works,
                Inc.
      [ 152 ]   Flava    RawRods.com 2010.                VA0001792407   2010
                Works
                Inc.
      [ 153 ]   Flava    Santo Domingo Uncut #1.          PA0001764949   2008
                Works,
                Inc.
      [ 154 ]   Flava    SANTO DOMINGO UNCUT #2.          PA0001788830   2008
                Works,
                Inc.
      [ 155 ]   Flava    Santo Domingo Uncut #3:          PA0001691631   2010
                Works    Dominican Dick Destruction.
                Inc.
      [ 156 ]   Flava    SANTO DOMINGO UNCUT #4:          PA0001789159   2010
                Works,   Dominican Heat.
                Inc.
      [ 157 ]   Flava    SANTO DOMINGO UNCUT #4:          PA0001737152   2010
                Works,   Dominican Heat.
                Inc.
      [ 158 ]   Flava    Saukei 2 You.                    PA0001764951   2008
                Works,
                Inc.
      [ 159 ]   Flava    Snow Ballerz.                    PA0001635771   2008
                Works
                Inc.
      [ 160 ]   Flava    SNOW BALLERZ #5: Frosty          PA0001802981   2012
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 14 of
                                       20


                Works,   Lips.
                Inc.
      [ 161 ]   Flava    Snow Ballerz III: Avalanche!       PA0001668232   2009
                Works
                Inc.
      [ 162 ]   Flava    Snow Ballerz Two.                  PA0001668265   2009
                Works
                Inc.
      [ 163 ]   Flava    SNOW BALLERZ V1.                   PA0001789153   2008
                Works,
                Inc.
      [ 164 ]   Flava    Snow Ballerz V4: 18 to Party, 21   PA0001691647   2010
                Works    to Swallow.
                Inc.
      [ 165 ]   Flava    Star Struck!                       PA0001748139   2011
                Works,
                Inc.
      [ 166 ]   Flava    Swaggers.                          PA0001668235   2009
                Works
                Inc.
      [ 167 ]   Flava    SWAGGERS #2: Dickin Down           PA0001789156   2010
                Works,   Deep.
                Inc.
      [ 168 ]   Flava    SWAGGERS #2: Dickin Down           PA0001737151   2010
                Works,   Deep.
                Inc.
      [ 169 ]   Flava    Swaggers #3: DTF (Down to          PA0001802983   2012
                Works,   Fuck)
                Inc.
      [ 170 ]   Flava    SWAGGERS #4: Smoke & Fuck.         PA0001917815   2013
                Works,
                Inc.
      [ 171 ]   Flava    That Good Dick: Tyson.             PA0001691645   2010
                Works
                Inc.
      [ 172 ]   Flava    Thug Mansion: Breion Diamond's     PA0001764959   2008
                Works,   Crib.
                Inc.
      [ 173 ]   Flava    Thug Mansion, Breion Diamond's     PA0001635924   2008
                Works    Crib.
                Inc
      [ 174 ]   Flava    Thug Mansion, Smooth's Crib.       PA0001635768   2008
                Works
                Inc.
      [ 175 ]   Flava    Thugboy 9 - All about the Dick.    PA0001701364   2010
                Works
                Inc.
     [ 176 ]    Flava    Thugboy.com 2010.                  VA0001837588   2010
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 15 of
                                       20


               Works
               Inc.
     [ 177 ]   Flava    Thugboy V11 - Running from the   PA0001748147   2011
               Works,   Dick.
               Inc.
     [ 178 ]   Flava    Thugboy V12 - Banging Backs      PA0001797238   2012
               Works,   Out.
               Inc.
     [ 179 ]   Flava    Thugboy V6 - Playas in Action.   PA0001782056   2010
               Works
               Inc.
     [ 180 ]   Flava    THUGBOY Vol.10: Hood is          PA0001737149   2010
               Works,   Good.
               Inc.
     [ 181 ]   Flava    ThugBoy Vol 2 : Errbody Wanna    PA0001635772   2008
               Works    Thug.
               Inc.
     [ 182 ]   Flava    ThugBoy Vol 3 : Layin da Pipe.   PA0001635916   2008
               Works
               Inc.
     [ 183 ]   Flava    ThugBoy Vol 4 : Thugged Out.     PA0001635774   2008
               Works
               Inc.
     [ 184 ]   Flava    THUGBOY Vol.7:Built To Fuck.     PA0001737153   2010
               Works,
               Inc.
     [ 185 ]   Flava    Thugboy Vol. 8 Fuck What You     PA0001668238   2009
               Works    Heard.
               Inc.
     [ 186 ]   Flava    ThugsForSex.com 2010.            VA0001742514   2010
               Works
               Inc.
     [ 187 ]   Flava    WHITE ASS PUNISHERS.             PA0001841894   2013
               Works,
               Inc.
     [ 188 ]   Flava    WHITE ASS PUNISHERS #2:          PA0001917813   2013
               Works,   FACE DOWN ASS UP.
               Inc.
     [ 189 ]   Flava    World of Flava: Paris.           PA0001668278   2009
               Works
               Inc.
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 16 of
                                       20
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 17 of
                                       20
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 18 of
                                       20
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 19 of
                                       20
Case 1:14-cv-23208-JAL Document 191-1 Entered on FLSD Docket 06/26/2019 Page 20 of
                                       20
